DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.  
Claims 1-4 are pending and the subject of this NON-FINAL Office Action.  Claims 20-22, 24-31 and 33-36 are withdrawn.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following Office Action is considered withdrawn in view of Applicant's response.

Claim Interpretations
	Polymer solution channels: Neither the claims nor the specification contain a definition or explanation of channel structure or composition to distinguish from standard channels.  Thus, the polymer solution channels encompass any conventional channel structure and composition.
Spinneret part: This can be a spinneret (which contains orifices) or a part associated with a spinneret with orifices.  First, the specification states that it is used “for performing filament spraying on the polymer solution” (pgs. 3, 9).  This describes a spinneret.  Second, “the overall structure of the spinneret part 4 can be determined in accordance with, but not limited to, the section shape of a channel used in the dry spinning of elastic fibers” (pg. 10).  Further to this meaning, the specification states that the spinneret part is shown as 4 in the figures (pg. 8).  Figure 9 shows this as a generic box 4:

    PNG
    media_image1.png
    293
    441
    media_image1.png
    Greyscale

As to the structures of the spinneret part, Claim 1 states that the spinneret part “comprises multiple spinneret orifice sets separated from each other, and wherein each of the multiple spinneret orifice sets is correspondingly in communication with one of the outlets of the multiple polymer solution channels.”  An orifice is “an opening (such as a vent, mouth, or hole) through which something may pass.”  See Merriam-Webster, definition of “orifice,” available at https://www.merriam-webster.com/dictionary/orifice, accessed 05/29/2020.  Thus, the spinneret part is a spinneret or part associated with a spinneret, in any shape with openings (orifices) in communication with the channels within the temperature control box.
	Detachable includes “bolt connection, threaded connection, clamping or the like” (pg. 9).
	Temperature control box: claim 1 states this is any box-shape structure with channels.
	Thermal protection plate: “[t]he material of the thermal protection plate needs to be determined according to actual needs, can be made of, but not limited to, materials being difficult to conduct heat, such as resin and the like; the specific structure of the thermal protection plate can be flexibly designed on the premise of ensuring normal fiber production; and this is not limited in the embodiment of the present invention” (pg. 11).  Thus, the specification broadly explains the thermal protection plate as any plate material with any thermal properties for any design need.
	Filtering component: never defined in specification, rather only generic structure 7 in Figure 10.  Thus, any component of a filtering device/structure.
	Filtering screens: “The material of the filtering screen can be determined according to actual needs, and can be made of, but not limited to, such materials as metal or the like; the shape, the dimension and other specific structures of the filtering screen can be flexibly designed on the premise of ensuring normal fiber production; and this is not limited in the embodiment of the present invention” (pg. 12).  Thus, any filter screen material, shape, size, etc.
	Meshes: no definition in specification; thus, “a weblike pattern or construction.”  See Merriam-Webster, definition of “mesh,” available at https://www.merriam-webster.com/dictionary/mesh, accessed 05/29/2020.
	“Away from”: Specifically, “away” means “from this or that place.”  See Merriam-Webster, definition of “away,” available at https://www.merriam-webster.com/dictionary/away, accessed 05/29/2020.  In other words, “the spinneret part away from the temperature control box” means the spinneret part and the temperature control box any distance away from each other. 
	The newly-added “static mixer” encompasses any static mixer, which are very common in spinneret art.

Note on Applicants’ Invention
	The specification states that the invention addresses the following problem: 
	In a dry spinning process of the elastic fibers, such as spandex and the like, the spinnerets are prone to blockage, gumming and other phenomena, so the spinnerets need to be changed or cleaned frequently or periodically. As the spinnerets of the traditional spinning component as shown in Fig.33 are installed in the polymer solution channels, when the spinnerets need to be changed or cleaned, the entire spinning component usually needs to be detached from the spinning part during the maintenance, or the spinnerets are respectively taken out from the polymer solution channels in general and the like, thereby wasting time and labor, being low in efficiency, and possibly interrupting the continuous production of the fibers in general

(pgs. 1-2).  Applicants’ solution is “a spinneret part detachably connected to the temperature control box” (pgs. 2-3).  As explained in the previous Office Action, detachable spinneret parts were familiar in the art at the time of filing.

New Grounds of Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. § 103 as being unpatentable over admission in the instant Specification as evidenced by CN102358960A (hereinafter “CN”), in view of TOKARSKY (US 2004/0058152) and LOZANO (US 2014/0159263), in further view of TAYLOR (US 2017/0306527), in further view of YONEDA (JP2005002534A, published 01/06/2005) and GOTO (JP2005163240A, published 06/23/2005).
As to claim 1 CN teaches an elastic fiber dry spinning part comprising at least one metering component (7 in Fig. 1) and one spinning component (1 in Fig. 1), wherein the elastic fiber dry spinning component comprises: a temperature control box comprising a box body, wherein the box body is longitudinally provided with multiple polymer solution channels separated from each other (polymer solutions 4 in channels; Fig. 1); cavities in areas in the box body other than the polymer solution channels, wherein the cavities are used for circulation of a fluid medium that exchanges heat with an elastic fiber dry spinning polymer solution in the polymer solution channels (“Referring to Fig. 1,4 and 5; Spinning components 1 is a casing that contains cavity, is connected with the liquid of uniform temperature in the cavity, to guarantee the temperature constant of casing,” explaining Fig. 1); and a spinneret part comprises multiple spinneret orifice sets separated from each other, and wherein each of the multiple spinneret orifice sets is correspondingly in communication with one of the outlets of the multiple polymer solution channels (holes 15 in Fig. 1).
As to claim 3, CN teaches wherein a filtering component is arranged at the inlet of at least one spinneret orifice set (filters 11 in Figs. 1, 5 & 8).
This analysis is consistent with Applicants’ admissions in the specification that this prior art teaches that
[t]he structure of the existing spinning component is as shown in Fig.33, the spinning component includes a box body la longitudinally provided with multiple polymer solution channels 2a separated from each other, areas in the box body other than the channels are cavities 3a, and the cavities 3a are used for circulation of a fluid medium that exchanges heat with the polymer solution in the channels, and spinnerets 4a are arranged in the channels. Chemical raw materials needed for the production of the elastic fibers form the polymer solution after polymerization, the polymer solution forms various strands of polymer solution flow after being metered and allocated by a metering device, and the various strands of polymer solution flow correspondingly flow into the channels of a temperature control box and are sprayed by the spinnerets in the channels to form tows

(Background of the Invention, pg. 1).  Instant Fig. 33 describes the subject matter of Fig. 1 of CN as seen in the following comparison:

    PNG
    media_image2.png
    586
    572
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    225
    480
    media_image3.png
    Greyscale

	CN does not explicitly teach a spinneret part detachably connected to the temperature control box (claim 1); static mixer in the polymer solution channel of temperature control box (claim 1); or the filtering component comprises multiple layers of filtering screens that are integrated together, and the meshes of at least two layers of filtering screens are different (claim 4).
As to detachable spinnerets, TOKARSKY, LOZANO and TAYLOR demonstrate that these techniques were familiar in the art of fiber spinning manufacturing at the time of filing.  For example, as to detachable spinnerets, TOKARSKY teaches “Spinneret 54 can be removable for cleaning and replacement without removal of pack filter 52” (para. 0052) and “Prefer ably the Spinneret is separately removable from the transfer line to allow easy cleaning or replacement” (para. 0075).  Similarly, LOZANO teaches “[i]t would therefore be desirable to create spinnerets that can create fibers in a way that avoids entanglement of the fibers that can maximize yield and enhance uniform fiber deposition if desired, and are easily cleaned” (para. 0009).  To this end, 
FIG. 7 depicts an embodiment of a fiber producing device 200 having a channeling chamber 210 coupled to housing 202. In an embodiment, channeling chamber 210 may be coupled to housing 202 through a hinge 205. Hinge 205 allows the channeling chamber to be removed from the housing, allowing replacement of a disposable cartridge spinneret 250, and general cleaning of the interior of the fiber producing device. In some embodiments, channeling chamber may also be removable allowing alternate channeling chambers to be attached to the housing.
FIG. 8 depicts non-limiting embodiments of channeling chambers that may be used to direct fibers produced by the fiber producing device, for different fiber deposition applications. Certain channeling chambers may be used for deposition on hard surfaces while others may be used to cover a certain specific area, such as wounds. Different channeling chambers may be used to control the air currents. The hinge design of the channeling chamber allows simple cleaning of the device by having the areas exposed to the produced fibers (the channeling chamber and the spinneret) easily removable for cleaning and/or for exchange.

(paras. 0046-47).  In other words, the prior art makes clear that detachable spinneret parts were familiar in the art to allow easy cleaning and replacement.  The specification indicates that one example of a detachable connection is includes “bolt connection, threaded connection, clamping or the like” (pg. 9).  TAYLOR demonstrates an embodiment which uses a bolt to detachably connect the spinneret to a cap (or distribution plate; here, “temperature control box”) in Figure 1 as explained in column 4, lines 50-53.  Thus, detachably connecting a spinneret or spinneret part to a housing such as a cap, distribution plate, or here, “temperature control box,” would have been well within the skill of an artisan at the time of filing, and obvious to that artisan in order to allow easy cleaning and replacement of the spinneret part(s) and/or spinneret.
	As to claim 4, TAYLOR demonstrates that mesh screens were familiar in the spinneret art at the time of filing and regularly used with success.  TAYLOR teaches 
The filter 14 is not permanently attached to spinneret 13 and can be easily replaced. Also, the filter 14 is permeable to liquid, particularly polymer solution and low-viscosity molten polymer, and may be in the form of a metal mesh, a nonwoven material, a sintered particle disk or woven fabric composed of cellulosic, polymeric or metallic fibers. The filter may be made of any inert materials that are inert to the polymer solution/melt that will flow through the spinneret assembly. Examples of such inert materials include metal, cellulose, or polymer

(para. 0027).  Thus, a skilled artisan would have been familiar with the mesh filter technique of TAYLOR in spinneret devices, and motivated to substitute such filters for other familiar filters of spinneret devices such as in CN.
	Even more, YONEDA and GOTO demonstrates that static mixers in heat control/exchange boxes above spinnerets were familiar at the time of filing.  YONEDA teaches static mixer 4 in polymer channel of housing 5 detachably connected (brought into contact with each other in para. 0016-17 and claim 2, for example) to spinneret 6 (Fig. 1 and paras. 0029-41 and claims 1-4).  YONEDA further explains the benefits of this configuration:
	PROBLEM TO BE SOLVED: To provide a melt-spinning spinneret pack, capable of maintaining a modifier-containing polymer as a state of uniformly dispersing/mixing the modifier in a base polymer until just before being spun from the spinneret, also further improving the dispersion of the modifier in the spinneret pack, and excellent in quality and spinning property. SOLUTION: This spinneret pack is provided by having a guide plate mounted with a static mixing device for uniformly dispersing the modifier at an upper stream part of ejection ports bored at the spinneret for melt-spinning a base polymer mixed with the modifier, and further having a filter at directly above the plate

(Abstract).  In other words, YONEDA demonstrates that static mixers located just above the spinnerets allow even distribution of polymers, improves the dispersion of the modifier in the spinneret pack, and yields excellent quality products.
	Similarly, GOTO teaches heat-exchanger housing just above spinneret with heat retaining heat medium flow path 8 and static mixer (Fig. 1).  This allows “a spinning device equipped with a multiply spinning spinneret having in a plurality of spinnerets, capable of producing hollow fibers having a high degree of uniformity in fiber shape by adjusting the temperature of the polymer solution for forming the hollow fibers very well, and sufficiently suppressing the unevenness in ejection amounts” (Abstract).  In other words, both heat-exchange “temperature control boxes” and static mixers (including in polymer channels of boxes) just above spinnerets were familiar in the art at the time of filing to accomplish the same purpose: uniform polymer solutions.  Thus, a skilled artisan would have been motivated to combine static mixers in the polymer channels of heat-exchangers just above spinnerets in order to yield these familiar benefits. 	
	In sum, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar detachable spinneret and/or spinneret part techniques to familiar spinneret devices in order to allow easier cleaning and replacement with a reasonable expectation of success.
	
Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over admission in instant Specification as evidenced by CN102358960A (hereinafter “CN”), in view of TOKARSKY (US 2004/0058152) and LOZANO (US 2014/0159263), in further view of TAYLOR (US 2017/0306527), in further view of YONEDA (JP2005002534A, published 01/06/2005) and GOTO, in further view of BORY (US 4,248,577).
Instant Specification as evidenced by CN, in view of TOKARSKY and LOZANO, in further view of TAYLOR, in further view of YONEDA and GOTO teaches the elements of claim 1 as explained above.
These references do not explicitly teach wherein a thermal protection plate is arranged on the surface of the spinneret part away from the temperature control box.
However, a skilled artisan would have been motivated to apply familiar insulation (here, “thermal protection”) plates to spinnerets in order to prevent unwanted fiber cooling in the spinneret with a reasonable expectation of success.  For example, BORY teaches a rigid supporting plate 3 below the spinneret (Figs. 1 & 5).  
The rigid supporting plate may have the desired thickness in accordance with the pressure to be applied to the spinneret and in accordance with the thermal insulation to be obtained. It can be metallic (stainless steel, for instance) or made of resistant plastics such as some types of polyamide, or made of several assembled materials, for example, plastic cast on the steel supporting plates

(col. 2, ll. 53-60); and
When the individual spinnerets are mounted on an insulating supporting plate, the outstanding thermal insulation of the assembly according to the present invention allows the polymer concentration of the solution to be also increased, which consequently improves the spinning speed and the mechanical properties of the fibers thus obtained.
The production cost is much lower than for one-piece spinnerets.
The individual spinnerets are easily dismantled separately, in particular in the system of mounting with the intermediate holder, which therefore allows repairs to be readily carried out

(col. 6, ll. 18-30).  In other words, BORY demonstrates that even with detachable spinneret components, insulating plates below the spinneret components allows polymer concentration to be increased (from reduced cooling in the spinneret).  A skilled artisan would have been motivated to include such familiar insulating plates in order to achieve these purposes in other spinnerets such as CN.
In sum, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar “thermal protection plates” below the spinneret components to the spinneret device of CN in order to achieve the benefits described in BORY with a reasonable expectation of success.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846.  The examiner can normally be reached on Monday - Friday, 10am- 7pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Examiner, Art Unit 1743